Citation Nr: 1719560	
Decision Date: 06/02/17    Archive Date: 06/14/17

DOCKET NO. 11-13 131	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Baltimore, Maryland


THE ISSUE

1.  Entitlement to service connection for a cervical spine disability, to include as secondary to service-connected lumbar spine disability. 

2.  Entitlement to service connection for skin cancer.

3.  Entitlement to service connection for chronic pancreatitis.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

T. Davis, Associate Counsel


INTRODUCTION

The Veteran served on active duty from December 1966 to June 1974.  He is a recipient of the Combat Action Ribbon. 

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a June 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Oakland, California. Jurisdiction was subsequently transferred to the RO in Baltimore, Maryland.

In August 2016, the Veteran testified at a videoconference hearing before the undersigned.  A transcript is of record. 

The Board notes that additional evidence, to include private treatment records, was added to the record after the issuance of an April 2011 statement of the case.  Although the Veteran has not waived initial agency of original jurisdiction (AOJ) consideration evidence received after the issuance of the statement of the case, he is not prejudiced by the Board considering such evidence for the limited purpose of issuing a comprehensive and thorough remand.  The AOJ will have opportunity to review the additional evidence received on remand.  

This appeal was processed using the Veterans Benefits Management System (VBMS) paperless claims processing system.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ). VA will notify the appellant if further action is required.



REMAND

Cervical Spine Disability

The Veteran contends that he injured his neck in "1967-1968" when he fell down a ladder and "hit the rail on the side of the ladder" while aboard a ship.  See August 2016 hearing tr. at 4-5; May 2009 notice of disagreement.  Alternatively, the Veteran contends that his cervical spine disability is due to his service-connected degenerative disc disease of the lumbar spine.  See May 2009 statement from the Veteran.

Service treatment records are negative for complaints, treatments, or diagnoses referable to the neck.  Post-service treatment records document a diagnosis of moderately severe multilevel cervical spondylosis based on an MRI of the cervical spine, documented in a December 2008 VA treatment note.  

Of record is a June 2008 letter from the Veteran's private chiropractor, M.K.B., who noted a diagnosis of "a loss of lordosis of the lower half of the cervical spine" based on his review of a cervical X-ray.  The private chiropractor further observed that "a large amount of fibrosis and scar tissue formation" in the Veteran's neck was consistent with his report of "being violently thrown around the deck while the ship was caught in typhoons out at sea" as well as "hitting the . . . neck . . . while slipping down deck ladders carrying heavy large ammunition . . . ." 

While the Veteran underwent a VA contract examination of the neck in February 2008, the examiner did not provide an opinion addressing the nexus elements.  Therefore, a new examination and opinion is needed.  See Barr v. Nicholson, 21 Vet. App. 303, 311 (2007).

Further, the X-ray film and MRI of the Veteran's cervical spine cited in the June 2008 letter from M.K.B. and December 2008 VA treatment record, respectively, are missing from the claims file. VA has a duty to obtain the relevant treatment records. 


Skin Cancer and Chronic Pancreatitis

In an April 2014 rating decision, the RO denied service connection for skin cancer and chronic pancreatitis.  Later that month, the Veteran filed a notice of disagreement as to this decision. When there has been an initial AOJ adjudication of a claim and a notice of disagreement as to its denial, the claimant is entitled to a statement of the case.  See 38 C.F.R. §§ 1.958, 19.26.  Thus, remand for issuance of a statement of the case on this issue is necessary.  Manlincon v. West, 12 Vet. App. 238 (1999). 

Accordingly, the case is REMANDED for the following action:

1.  Provide the Veteran with a statement of the case regarding the issues of entitlement to service connection for skin cancer and chronic pancreatitis.  These issues should not be returned or certified to the Board, unless a timely substantive appeal is submitted.

2.  Obtain all outstanding treatment records, to specifically include imaging reviewed at the Providence VAMC in December 2008 and X-ray film reported by M.K.B. in a June 2008 letter.  

3.  After available records are obtained, the Veteran should be afforded a VA examination to determine whether his current cervical spine disability is related to service or caused or aggravated by a service-connected lumbar spine disability. The examiner should note that the claims file, to include a copy of this remand was reviewed.   Any indicated evaluations, studies, and tests should be conducted, if applicable.

(A) The examiner should opine whether it is at least likely as not (50 percent probability of higher) that any neck disability present at any time since 2007, was caused or aggravated by an injury in service (to include the fall down a ladder, reported by the Veteran).

(C) The examiner should opine whether it is at least likely as not that any neck disability present at any time since 2007, was caused or aggravated by the service-connected degenerative disc disease of the lumbar spine.  

The examiner should note that VA will not concede aggravation unless the baseline level of the non-service connected disability is established by medical evidence created before the onset of aggravation or by the earliest evidence created at any time between the onset of aggravation and the receipt of medical evidence establishing the current level of non-service connected disease or disability.

The examiner should provide reasons for these opinions. The absence of supporting clinical records is not a legally sufficient reason for rejecting the Veteran's reports, unless the existence of the records would be medically expected.

4. If any benefit sought on appeal remains denied, issue a supplemental statement of the case. Then, return the case to the Board, if otherwise in order.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded. Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment. The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate 

action must be handled in an expeditious manner. See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




____________________________________________
Mark D. Hindin
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


